Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stabb et al (US 2014/0319103) in view of Lubieniecki (US 5,635,090).

Stabb discloses regarding claim 1, a part which functions as a gas diffuser as it has all the claimed structure comprising, a base having a groove located at arrow 102 in Fig 1, which is configured to accept a retaining ring, a nose having gas holes 118, a core 136 coupling the base to the nose, wherein the core comprises thread screws 114 which engage complementary screws 140 of a nozzle 108, and a front shoulder (between 136 and 102) at an intersection of the core and the base configured to abut the shoulder of the nozzle assembly. (See Figs 1 and 2, Paragraphs [0016] and [0017]) Lubieniecki discloses regarding claims 1 and 7, a diffuser 27 having a groove for receiving an O-ring 49 (See Figs 3-6 and Column 3) and a groove for receiving a retaining ring at 51. (See Column 3, Lines 47-56) Both grooves have a depressed surface bounded by two raised surfaces on either side as shown in Fig 3. The o-ring and the retaining rings are not positively recited. The structure of the o-ring and retaining ring is not described. Any groove is considered to meet the limitations of the claim. It would have been obvious to .

    PNG
    media_image1.png
    635
    738
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stabb et al (US 2014/0319103) in view of Lubieniecki (US 5,635,090) and Bichler et al (US 2011/0006522).

Stabb discloses regarding claim 8, a part which functions as a gas diffuser as it has all the claimed structure comprising, a base having a groove located at arrow 102 in Fig 1, which is configured to accept a retaining ring, a nose having gas holes 118, a core 136 coupling the base to the nose, wherein the core comprises thread screws 114 which engage complementary screws 140 of a nozzle 108, and a front shoulder (between 136 and 102) at an intersection of the core and the base configured to abut the shoulder of the nozzle assembly. (See Figs 1 and 2, Paragraphs [0016] and [0017]) Stabb fails to disclose a retaining ring positioned within the groove. Lubieniecki discloses, a diffuser 27 having a groove for receiving an O-ring 49 (See Figs 3-6 and Column 3) and a groove for receiving a retaining ring at 51. (See Column 3, Lines 47-56) Both grooves have a depressed surface bounded by two raised surfaces on either side as shown in Fig 3. As the O-ring 51 is a ring and prevents the diffuser from moving, it is considered to meet the limitations of a “retaining ring”. It would have been obvious to adapt Stabb in view of . 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stabb et al (US 2014/0319103) in view of Lubieniecki (US 5,635,090) and Bichler et al (US 2011/0006522) and in further view of Wells (US 2005/0218132).

The teachings of Stabb in view of Bichler have been discussed above. Stabb discloses an o-ring groove as described above. Stabb fails to disclose an o-ring being contained in the groove. Wells discloses a welding torch having a gas diffuser have a groove 318 with an o-ring 320 being seated in the groove. (See Paragraph [0091] and Fig 18) The element 16 (Fig. 17) is considered to be a diffuser since it has holes for diffusing a gas. (See Paragraph [0084]) The rear shoulder is considered to be the rear portion of the diffuser assembly. It would have been obvious to adapt Stabb in view of Bichler and in further view of Wells to provide the o-ring for providing a fluid seal between the nozzle and the diffuser assembly. 

Allowable Subject Matter
Claims 15-20 are allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


7/2/2021